DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 5/28/21. The claims 1-15 and 21 are pending. Claim 1 is amended. Claims 11-14 are withdrawn. Claims 16-20 are cancelled. Claim 21 is new. 
Response to Arguments
Applicant’s arguments, filed 5/28/21 with respect to the rejections of claims 1, 2 and 4 under 102(a)(1) in view of Braido (US2015/0073545) have been fully considered but the amendment does not overcome the prior art. Applicant argues, the newly added limitation “the second cuff overlaps with the first cuff along a longitudinal direction of the stent” is not taught by the prior art. Applicant relies on evidence that the proximal cuff 250 extend into the first annular row R1 of the complete cells 212a adjacent the proximal end of the stent 202 and the distal cuff 252 may extend into the second annular row R2 of complete cells 212a (P. 0076 and 0076 of Braido). Examiner respectfully disagrees, Braido referring to Fig. 4B when viewed down the longitudinal axis meets the claim limitation. The rows R1 and R2 extend along the longitudinal axis in the same plane. Therefore, when viewed down the longitudinal axis the second cuff 250 would overlap with the first cuff 252 along a longitudinal direction of the stent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido (US20150073545)

a stent (202) having a plurality of struts (struts that form a plurality of cells, Paragraphs [0007], [0060]), an inflow end (proximal end 22 of stent defined by flow direction F, see Fig. 4B), an outflow end (distal end 232 of stent at opposite end of flow direction F, see Fig. 4B), a collapsed condition and an expanded condition (Paragraph [0009]); 
a valve assembly (valve 200) disposed within the stent (see Fig .4B); 
a first cuff (distal cuff 252) annularly disposed adjacent the stent (Paragraph [0073]); and 
a second cuff (proximal cuff 250) having a proximal end adjacent the inflow end of the stent (flow direction F, see Fig. 4B) and a distal end spaced apart from the proximal end, the second cuff being annularly disposed about the stent radially outward of the first cuff and radially outward of the stent (proximal cuff 250 has a thicker and expandable material and has a second average thickness in the radial direction, Paragraph [0074], the cuff swells to fill gaps between the valve annulus and the heart valve 200, Paragraph [0075]); 
wherein the second cuff overlaps with the first cuff along a longitudinal direction of the stent (the cuff 250, 252 are aligned in along the longitudinal axis, therefore, Examiner interprets the cuffs as overlapping when viewed down the longitudinal axis), and
wherein the second cuff is at least partly radiopaque (cuff 250 has radiopaque fibers, Paragraph [0075]).  
Regarding claim 2, Braido discloses the prosthetic heart valve of claim 1, wherein the first cuff is radiolucent (distal cuff 252 is made of polymer, such as PTFE, Paragraph [0077]; where plastics are known to be radiolucent, see “radiolucent-structural-materials-medical-applications” cited as reference U in the PTO-892).  
Regarding claim 4, Braido discloses the prosthetic heart valve of claim 1, wherein the second cuff is formed of a fabric that includes a plurality of first fiber portions extending in a first fiber direction and a plurality of second fiber portions extending in a second fiber direction (Paragraph [0075]).  
Regarding claim 21, Braido discloses the prosthetic heart valve of claim 1, wherein the proximal end of the second cuff is coupled to the stent (the proximal end of the second cuff 250 is coupled to the stent by the first cuff 252 being attached to the stent, where the first cuff 252 is attached to the second cuff 250 by stitching, Paragraphs [0072], [0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Gale et al (US2011/0313510) (“Gale”). 
Regarding claim 3, Braido discloses the prosthetic heart valve of claim 1; yet, is silent regarding wherein the plurality of struts is radiopaque, the second cuff being less radiopaque than the plurality of struts. Gale teaches an implantable stent comprising interconnected struts composed of a mixture of polymer and radiopaque material (Paragraph [0012]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the struts of Braido to be radiopaque as taught by Gale in order to provide sufficient radiopacity to the stent to be imaged by X-Ray radiation (Paragraph [0012]). Examiner makes notice the cuff may have substantially less radiopacity than the modified struts of Braido/Gale by being made of solely of a polymer (Paragraph [0075]); therefore the second cuff would have less radiopacity by its material composition. 

Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Aldrige et al (US2016/0024699) (“Aldrige”). 
Regarding claim 5, Braido discloses the prosthetic heart valve of claim 4; yet, is silent regarding wherein each of the first fiber portions is radiolucent and at least one of the second fiber portions is radiopaque. Aldrige teaches a method of making polymer fibers by loading radiopaque particles into the polymer fiber. The radiopaque particles of 2 to 50 percent total weight of the fiber (Paragraph [0006]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the fibers of Braido to include a percentage weight of radiopaque particles into the polymer 
Examiner makes notice the percentage weight of radiopaque particles loaded into the first fiber portions and second fiber portions made of polymer of Braido would define at least some part radiolucent portions in the first fiber portions and at least some part radiopaque portions in the second fiber portions (where plastics are known to be radiolucent, see “radiolucent-structural-materials-medical-applications” cited as reference U in the PTO-892). 
Regarding claim 6, Braido/Aldrige discloses the prosthetic heart valve of claim 5, and Aldrige further teaches wherein a multiplicity of the second fiber portions is radiopaque (the second fiber portions are radiopaque by the modification of Braido/Aldrige), each of the radiopaque second fiber portions being separated from an adjacent one of the radiopaque second fiber portions by at least one radiolucent second fiber portion (where each radiopaque second fiber portion is interpreted as a portion of the fiber having radiopaque particles; where portion of the fiber with the absence of radiopaque particles is interpreted as the radiolucent second fiber portions; the defined radiopaque portions would be separated from another radiopaque portion by a radiolucent portion).  
Regarding claim 15, Braido discloses the prosthetic heart valve of claim 4; yet, is silent regarding wherein the fabric of the second cuff includes barium sulfate or bismuth trioxide. Aldrige teaches plastic articles that are filled with metal particulate such as barium sulfate (Paragraph [0003]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the fabric of the second cuff of Braido to include barium sulfate as taught by Aldrige in order to render the fibers of the fabric detectable by X-Ray for visibility during an implantation procedure (Paragraph [0006]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Braido in view of Aldrige et al (US2016/0024699) (“Aldrige”), and further in view of Levi (US2018/0133003)
Regarding claim 7, Braido/Aldrige discloses the prosthetic heart valve of claim 5; yet, is silent regarding wherein the first fiber direction is substantially orthogonal to the second fiber direction. Levi teaches a prosthetic heart valve having an inner skirt with fibers with a first fiber direction orthogonal to a 
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the application to have modified the first fiber direction to be orthogonal to the second fiber direction for the purpose of providing a desirable strength of the woven material as taught by Levi (Paragraph [0049]), since applicant has not disclosed that having this particular fiber arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other fiber directions. Furthermore, the instant specification Paragraph [0044] recites the “fibers 560 and 570 may extend in other directions than shown” and gives no purpose for the claimed direction of the fibers. 
Regarding claim 8, Braido/Aldrige/Levi discloses the prosthetic heart valve of claim 7, Braido further discloses the stent has a central longitudinal axis extending between the inflow end and the outflow end (central longitudinal axis is defined as the axis of the flow direction, see Fig. 4B); yet, is silent regarding the first fiber direction and second fiber direction both being oblique to the central longitudinal axis. Levi further teaches the inner skirt having a first set of fibers and a second set of fibers. Where the majority of fiber directions are oblique to the central longitudinal axis by being any angle between 0 and 90 degrees (where the fibers can extend at any angle between 0 and 90 degrees between upper and lower edges of the skirt 16, Paragraph [0049]). 
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the application to have modified the first fiber direction and the second fiber direction to both be oblique to the central longitudinal axis of the stent for the purpose of providing a desirable strength of the woven material as taught by Levi (Paragraph [0049]), since applicant has not disclosed that having this particular fiber arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other fiber directions with respect to the longitudinal axis. 
Regarding claim 9, Braido/Aldrige/Levi discloses the prosthetic heart valve of claim 7, Braido further discloses the stent has a central longitudinal axis extending between the inflow end and the outflow end (central longitudinal axis is defined as the axis of the flow direction, see Fig. 4B); yet, is silent regarding one of the first fiber direction and second fiber direction being orthogonal to the central longitudinal axis. Levi further the inner skirt having fibers running orthogonal to a central longitudinal axis of the valve (see Fig. 7, Paragraph [0049]).   
However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the effective filing date of the application to have modified one of the first fiber direction and second fiber direction being orthogonal to the central longitudinal axis of the stent for the purpose of providing a desirable strength of the woven material as taught by Levi (Paragraph [0049]), since applicant has not disclosed that having this particular fiber arrangement provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other fiber directions. Furthermore, the instant specification Paragraph [0044] recites the “fibers 560 and 570 may extend in other directions than shown” and gives no purpose for the claimed direction of the fibers. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771